Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 19, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00672-CR



                  IN RE MONZELLE L. STEPTOE, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               149th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 58852

                         MEMORANDUM OPINION

      On August 30, 2019, relator Monzelle L. Steptoe filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator names Rhonda Barchak, in her capacity as
District Clerk of Brazoria County, Texas, as the respondent, citing her duty to file
all papers, and relator requests an order directing the trial court to grant relator’s
Motion for Appointment of Counsel for Post-Conviction Forensic DNA Testing (the
“Motion”), which relator alleges he mailed to the district court on July 8, 2019. An
alleged copy of the Motion is attached to relator’s petition, but the Motion has no
file stamp indicating that it was received and filed by the clerk.

       This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

       The Brazoria County District Clerk is not among the parties specified in
section 22.221(b). Nor has relator alleged or shown that the issuance of a writ is
necessary to enforce this court’s jurisdiction. See id. § 22.221(a). This court lacks
jurisdiction to issue a writ of mandamus against the Brazoria County District Clerk
in this case.

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).



                                           2